EXHIBIT 10
EMPLOYMENT AGREEMENT
     THIS Employment Agreement (this “Agreement”) is entered into effective the
31st day of December, 2008 (the “Effective Date), by and among Camco Financial
Corporation, a bank holding company incorporated under the laws of the State of
Delaware (“Holding Company”), Advantage Bank, a bank incorporated under the laws
of the State of Ohio and a wholly-owned subsidiary of Holding Company
(“Advantage”), the principal office of which are located at 6901 Glenn Highway,
Cambridge, Ohio, and James E. Huston (the “Executive”), an individual whose
residential address is 5533 Stillwater Ave., Westerville, Ohio 43082.
W I T N E S S E T H:
     WHEREAS, the Executive has assumed the responsibilities of President and
Chief Executive Officer of Holding Company and Advantage (collectively, “Camco”)
effective December 31, 2008; and
     WHEREAS, as a result of the skill, knowledge, experience and performance of
the Executive, Camco desires to retain the services of the Executive as
President and Chief Executive Officer in accordance with the terms and
conditions of this Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Camco and the Executive agree as follows:
     1. Employment and Term. The Executive is employed as the President and
Chief Executive Officer of Camco, and the Executive hereby accepts employment as
the President and Chief Executive Officer of Camco, pursuant to the terms and
conditions of this Agreement. The term of employment (the “Employment Term”)
shall begin on December 31, 2008, and shall renew daily, such that the remaining
unexpired term of the Agreement shall always be twenty-four (24) months, until
the date that Camco gives the Executive written notice of non-renewal
(“Non-Renewal Notice”). The Employment Term shall end on the date that is
twenty-four (24) months after the date of the Non-Renewal Notice, unless the
parties agree that the Employment Term shall end on an earlier date. Each year,
at a time of its choosing, Camco’s Board of Directors (the “Board”) or a
committee thereof will conduct a performance evaluation of the Executive, and
the results of such review shall be noted in the minutes of the meeting of the
Board.
     2. Duties of Executive.
          (a) General Duties and Responsibilities. The Executive shall serve as
the President and Chief Executive Officer of Camco; shall perform the duties and
responsibilities customary for such offices to the best of his ability and in
accordance with (i) the policies established by the Board and (ii) all
applicable laws and regulations; and shall perform such other duties not
inconsistent with his position as may be assigned to him from time to time by
the Board.
          (b) Devotion of Time to Camco’s Business. The Executive shall devote
his entire productive time, ability and attention during normal business hours
throughout the Employment Term to the faithful performance of his duties under
this Agreement subject to the direction of the Board. The Executive shall not
directly or indirectly render any services of a business, commercial or
professional nature to any person or organization without the prior written
consent of the Board; provided, however, that the Executive shall not be
precluded from: (i) vacations and other leave time in accordance with Section
3(e) hereof; (ii) reasonable participation in community, civic, charitable or
similar organizations; (iii) reasonable participation in industry-related
activities including, but not limited to, attending industry trade association
(national and state) conventions, conferences and committee meetings, and
holding positions of responsibility therein; (iv) serving as an officer and/or
director of Camco’s subsidiaries; or (v) the pursuit of personal investments
that do not interfere or conflict with the performance of the Executive’s duties
for Camco.
     3. Compensation, Benefits and Reimbursements.
          (a) Salary. The Executive shall receive an annual salary payable in
equal installments not less often than monthly. The amount of the annual salary
shall be $295,000 until changed by the Board. Each year throughout the
Employment Term, the amount of the Executive’s annual salary shall be reviewed
by the Board or a committee thereof, and

 



--------------------------------------------------------------------------------



 



shall be set at an amount not less than $295,000, based upon the Executive’s
responsibilities and individual performance and the overall profitability and
financial condition of Camco (the “Annual Review”). The result of the Annual
Review shall be reflected in the minutes of the Board.
          (b) Equity. On the 15th business day following execution of this
Agreement (the “Grant Date”), Camco shall award the Executive: (i) 50,000 shares
of Holding Company common stock pursuant to a Restricted Stock Award Agreement
under which the award will vest in equal annual installments over a period of
four years, as shown in the table, below; and (ii) an option to acquire 75,000
shares of Holding Company common stock pursuant to a stock option award
agreement under which the option will be immediately exercisable at an exercise
price equal to the fair market value on the date of grant; such option award
shall provide for a term of not less than ten (10) years from the date of grant
and shall permit Executive to exercise the options whether or not the Executive
remains employed by Camco in any capacity. The vesting schedule referenced above
is as follows:
     Restricted Stock Award Vesting Schedule:

      Vested Shares   Vesting Date
12,500 shares
  First anniversary of the Grant Date
12,500 shares
  Second anniversary of the Grant Date
12,500 shares
  Third anniversary of the Grant Date
12,500 shares
  Fourth anniversary of the Grant Date

Notwithstanding the foregoing vesting schedule, one hundred percent (100%) of
Executive’s Restricted Stock Award shall immediately vest in the event of either
(a) a Change in Control or (b) the involuntary termination of Executive’s
employment by Camco without Just Cause.
          (c) Expenses. In addition to any compensation received under
Section 3(a), Camco shall pay or reimburse the Executive for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement including participation in
industry-related activities. Such reimbursement shall be made in accordance with
the existing policies and procedures of Camco pertaining to reimbursement of
expenses to senior management officials, which policies and procedures fully
comply with the requirements of Code section 409A and the Treasury Regulations
promulgated thereunder. Subject to the foregoing, upon submission of reasonable
supporting documentation, Camco shall reimburse the Executive for the reasonable
legal fees (based on hourly rates) incurred by him in connection with the
initial negotiation and preparation of this Agreement, provided that in no event
shall the amount of such reimbursement exceed $15,000.
          (d) Employee Benefit Plans and Performance Bonuses.
               (i) Employee Benefit Program. During the term, the Executive
shall be eligible to participate in all formally established employee benefit,
bonus, pension and profit-sharing plans and similar programs that are maintained
by Camco from time to time, including programs in respect of group health,
disability or life insurance, reimbursement of membership fees in civic, social
and professional organizations and all employee benefit plans or programs
hereafter adopted in writing by the Board, for which senior management personnel
are eligible, including any employee stock ownership plan, stock option plan or
other stock benefit plan (collectively, the “Benefit Plans”). Notwithstanding
the foregoing, the Board may discontinue or terminate at any time any such
Benefit Plans, now existing or hereafter adopted, to the extent permitted by the
terms of such plans and shall not be required to compensate the Executive for
such discontinuance or termination.
               (ii) Performance Bonuses. The Executive’s eligibility for any
cash or equity incentive award (collectively “Performance Bonuses”) shall be
subject to mutually agreed upon corporate performance objectives. The amount of
cash awards payable under such Performance Bonuses shall be based upon
performance targets established by mutual agreement. Cash Performance Bonus
awards shall range from 0% to 150% of the Executive’s base salary. Executive
shall be eligible to earn an Equity Performance Bonus Award of options for
shares equaling up to 200% of Executive’s base salary upon meeting mutually
agreed performance targets.
          (e) Vacation and Sick Leave. The Executive shall be entitled, without
loss of pay, to be absent voluntarily from the performance of his duties under
this Agreement, subject to the following conditions:

 



--------------------------------------------------------------------------------



 



               (i) The Executive shall be entitled to vacation, the duration of
which shall not be less than four weeks each calendar year;
               (ii) Vacation time shall be scheduled by the Executive in a
reasonable manner . The Executive shall not be entitled to receive any
additional compensation from Camco in the event of his failure to take the full
allotment of vacation time in any calendar year nor shall unused vacation time
be carried over into any succeeding calendar year; and
               (iii) The Executive shall be entitled to annual sick leave as
established by the Board for senior management officials of Camco. In the event
that any sick leave time shall not have been used during any calendar year, such
leave shall accrue to subsequent calendar years only to the extent authorized by
the Board. Upon termination of his employment, the Executive shall not be
entitled to receive any additional compensation from Camco for unused sick
leave.
          (f) Automobile. During the Employment Term, the Executive shall be
entitled to the full-time use of a company-owned automobile. Camco shall be
responsible for the automobile’s maintenance and fuel costs, for the cost of
obtaining collision and liability insurance for the automobile, as well as
additional expenses, as and if permitted by Camco policies, as they may be
amended from time to time. Reimbursements to Executive hereunder shall be
subject to the existing Code section 409A-compliant policies and procedures of
Camco under Section 3(c), above.
          (g) Club Membership. During the Employment Term, Camco shall pay the
Executive’s membership dues at the Cambridge Country Club and one other mutually
agreed upon club in Columbus, Ohio, provided that the aggregate amount of dues
paid by Camco shall not exceed $8,000 per year and shall not include any other
costs, expenses or assessments. Reimbursements to Executive hereunder shall be
subject to the existing Code section 409A-compliant policies and procedures of
Camco under Section 3(c), above.
          (h) Salary Continuation. As soon as practicable after the date of this
Agreement, Camco and the Executive shall enter into a salary continuation
agreement that provides for a benefit vesting 20% each year over a five year
period. Upon full vesting and the termination of the Employment Term (except
where such termination is for Just Cause), the Executive’s payment shall equal
$20,000 per year for 15 years. Executive shall not be eligible for any Salary
Continuation under this section in the event he is terminated for Just Cause, as
that term is defined in this Agreement. The Salary Continuation benefit and the
vesting thereof are illustrated as follows:

      Vested Benefit   Vesting Date
$4,000 per year
  First anniversary of Effective Date
$8,000 per year
  Second anniversary of Effective Date
$12,000 per year
  Third anniversary of Effective Date
$16,000 per year
  Fourth anniversary of Effective Date
$20,000 per year
  Fifth anniversary of Effective Date

          Notwithstanding the foregoing vesting schedule, one hundred percent
($100%) of Executive’s Salary Continuation benefit shall immediately vest in the
event of either (a) a Change in Control or (b) the involuntary termination of
Executive’s employment by Camco without Just Cause.
     4. Termination of Employment. In addition to Camco’s right to terminate the
employment of the Executive at the end of the Employment Term, Camco may
terminate the employment of the Executive at any other time during the
Employment Term. In the event that Camco terminates the employment of the
Executive during the Employment Term because of the Executive’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure or refusal to perform the duties and
responsibilities assigned in this Agreement, willful violation of any law, rule,
regulation or final cease-and-desist order (other than traffic violations or
similar offenses), conviction of a felony or for fraud or embezzlement, refusal
to perform the duties and responsibilities assigned in this Agreement, or
material breach of any provision of this Agreement (collectively, “Just Cause”),
the Executive shall have no right to receive any compensation or other benefits
for any period after such termination. If Camco terminates the employment of the
Executive during the Employment Term for any reason other than Just Cause, or if
the Executive terminates his employment for Good Reason (hereinafter defined),
the Executive shall be entitled to the following:

 



--------------------------------------------------------------------------------



 



          (a) General. For purposes of this Agreement, (i) a termination of
employment shall mean the Executive’s separation from service, as that phrase is
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and Treasury Regulation (“Treas. Reg.”) Section 1.409A-1(h) and based on
the presumptions set forth therein; and (ii) any reference to a termination by
or from Camco shall include a termination by or from Camco, and any other entity
that, along with Camco, would be considered a “service recipient” within the
meaning of Section 409A of the Code and Treas. Reg. Section 1.409A-1(f).
          (b) Termination After Change of Control. If, in connection with or
within one year of a Change of Control (hereinafter defined) of Camco, Camco
terminates the employment of the Executive for any reason other than Just Cause,
or if the Executive elects to terminate his employment for Good Reason, then the
following shall occur:
               (i) Camco shall promptly, but no more than thirty (30) days
following the Executive’s termination, pay to the Executive or to his
beneficiaries, dependents or estate an amount equal to two (2.0) times the
Executive’s “base amount” as such term is defined in Section 280G of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder; moreover, an additional amount not to exceed 0.99 times
the Executive’s “base amount,” may be awarded at the complete discretion of the
Board, such that the total amount payable under the forepart of this paragraph
shall not exceed 2.99 times the Executive’s “base amount”. Notwithstanding the
foregoing, if a Change of Control occurs prior to December 31, 2010 and the
value of the total stock and cash consideration to be received in exchange for
each share of Holding Company common stock is less than $8.00 on the earlier of
(A) the date an agreement for the Change of Control is executed or (B) the date
the Change of Control occurs, then the Executive’s termination pay shall instead
be an amount equal to one (1.0) times the Executive’s “base amount” plus an
additional amount not to exceed 0.5 times Executives “base amount” (which latter
amount may be awarded at the complete discretion of the Board), such that the
total amount payable under the second part of this paragraph shall not exceed
1.50 times the Executive’s “base amount.”
               (ii) Camco shall provide to the Executive and his eligible
dependents health, life and disability insurance benefits substantially equal to
those being provided to the Executive and his eligible dependents immediately
prior to the occurrence of the Change of Control, at Camco’s expense and as if
the Executive were still employed under this Agreement until the earliest of (A)
18 months or (B) that date on which the Executive is eligible to be included in
another employer’s benefit plans as a full-time employee. In no event shall this
period extend beyond the period of time during which the Executive would be
entitled to continuation coverage under the group health plan of Camco under
Section 4980B (COBRA) of the Code. The continuation of life and disability
insurance benefits shall be subject to the following: (1) the benefits provided
during any taxable year of the Executive may not affect the benefits to be
provided in any other taxable year of the Executive; (2) any payment or
reimbursement with respect to a benefit shall be made on or before the last day
of the taxable year of the Executive following the taxable year of the Executive
in which the expense being paid or reimbursed was incurred; and (3) the right to
a benefit may not be subject to liquidation or exchange for another benefit.
               The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement, whether in this paragraph or elsewhere
in this Agreement, by seeking other employment or otherwise, nor shall any
amounts received from other employment or otherwise by the Executive offset in
any manner the obligations of Camco hereunder, except as specifically stated in
subsection (ii) of this subsection (b).
               A “Change of Control” shall mean any one of the following events:
(A) the acquisition of ownership or power to vote more than 50% of the voting
stock of Holding Company or Advantage; (B) the acquisition of the ability to
control the election of a majority of the directors of Holding Company or
Advantage; (C) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of Holding
Company or Advantage cease for any reason to constitute at least a majority
thereof; provided, however, that any individual whose election or nomination for
election as a member of the Board of Directors of Holding Company or Advantage
was approved by a vote of at least two-thirds of the directors then in office
shall be considered to have continued to be a member of the Board of Directors
of Holding Company or Advantage; (D) the merger of either of Holding Company or
Advantage into, or the consolidation of either of Holding Company or Advantage
with, another corporation, or the merger of another corporation into either of
Holding Company or Advantage, on a basis whereby less than 50% of the total
voting power of the surviving corporation is represented by shares held by
former stockholders of Holding Company prior to such merger or consolidation;
(E) the acquisition by any person or entity of the power to direct either of
Advantage’s management or policies, if the Board of Directors has made a
determination that such acquisition constitutes or will constitute an
acquisition of control of either of Holding Company or Advantage for the purpose
of the Bank Holding Company Act or the Change in Bank Control Act and the
regulations thereunder; or (F) Advantage shall have sold substantially all of
its assets. For purposes of this paragraph, the term “person” refers to an
individual or corporation, partnership, trust, association, joint venture, pool,
syndicate or other

 



--------------------------------------------------------------------------------



 



organization or entity. For purposes of this Agreement and in the context of a
Change of Control, the term “substantially all” means at least 80%.
               Notwithstanding the foregoing, in no event shall the ownership of
stock of Advantage by Holding Company or the ownership of stock of Holding
Company by an employee benefit plan sponsored or maintained by Advantage or
Holding Company constitute a Change of Control.
               “Good Reason” shall be deemed to exist if, within one year
following a Change of Control, any of the following occurs, without the prior
written consent of the Executive: (A) a material diminution in the Executive’s
base compensation; (B) a material diminution in the Executive’s authority,
duties, or responsibilities as President and Chief Executive Officer; (C) a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Board; (D) a material change in the geographic
location at which the Executive must perform the services; or (E) any other
action or inaction that constitutes a material breach of this Agreement.
Notwithstanding the foregoing, Good Reason shall not exist unless the Executive
provides Camco with notice of the existence of the condition constituting Good
Reason within a period not to exceed 90 days of the initial existence of the
condition and gives Camco a period of at least 30 days during which it may
remedy the condition and not be required to pay the compensation or provide the
benefits described in this Section.
          (c) Termination without Change of Control. In the event Camco
terminates the employment of the Executive for any reason other than Just Cause
and the termination is not covered by the provisions of subsections (b), (d) or
(e) of this Section 4, Camco shall be obligated to (i) pay to the Executive a
lump sum payment equal to Executive’s then current annual salary for the number
of months remaining in the Employment Term as of the date of the termination
within ninety (90) days following the date of the Executive’s termination; and
(ii) provide to the Executive and his eligible dependents, at Camco’s expense
and subject to the provisions of Section 4(b)(ii), health, life and disability
insurance benefits substantially equal to those being provided to the Executive
and his eligible dependents at the date of termination of his employment until
the earliest of (A) 18 months, (B) the end of the Employment Term under this
Agreement pursuant to Section 1 of this Agreement or (C) that date on which the
Executive is eligible to be included in another employer’s benefit plans as a
full-time employee. The payments described in this Section 4(c) shall first be
treated as “separation pay” within the meaning of Section 409A to the maximum
extent permitted by law.
          (d) Death of the Executive. The Employment Term automatically
terminates upon the death of the Executive. In the event of such death, the
Executive’s estate shall be entitled to receive the compensation due the
Executive through the last day of the calendar month in which the death
occurred, which shall be payable in a lump sum within thirty (30) days following
the date of the Executive’s death.
          (e) Medically Diagnosable Condition: Inability of the Executive to
Perform Duties. If the Executive is unable to perform his duties as set forth in
Section 2 of this Agreement because of a medically diagnosable physical or
mental condition for a period of one hundred eighty (180) consecutive days or
more, Camco shall have the right to terminate the employment of the Executive by
giving him written notice. In the event that the employment of the Executive is
terminated by Camco before the end of the Employment Term as provided in this
Section 4(e), and if the Executive signs a mutual general release as required by
Section 4(g) of this Agreement, Camco shall be obligated: (i) to pay to the
Executive a lump sum payment equal to 50% of his then current annual salary,
within ninety (90) days following the date of the Executive’s termination; and
(ii) provided the Executive and/or any eligible dependents properly elect COBRA
coverage, until the earlier of the 18 month anniversary of the termination of
the Executive’s employment or the Executive’s becoming employed full-time by
another employer, to provide to the Executive and/or his dependents at the
Executive’s expense and subject to the provisions of Section 4(b)(ii), health,
life and disability benefits substantially equal to those being provided to the
Executive at the date of termination of his employment. Camco’s obligation to
provide life and disability benefits shall be contingent on the Executive and/or
his dependents being insurable at standard rates and being insurable in Camco’s
group insurance plans. The Executive shall not be entitled to payment pursuant
to this section if the Executive voluntarily terminates his employment due to
such a medically diagnosable physical or mental condition.
          (f) “Golden Parachute” Provisions.
               (i) Any payments made to the Executive pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. Section 1828(k) and applicable regulations of the Federal Deposit
Insurance Corporation or the Board of Governors of the Federal Reserve.

 



--------------------------------------------------------------------------------



 



               (ii) In the event that payments pursuant to Section 4, alone or
in combination with any other compensation, would result in the imposition of a
penalty tax pursuant to Section 280G(b)(3) of the Code and the regulations
promulgated thereunder (collectively, “Section 280G”), such payments shall be
reduced to the maximum amount that may be paid under Section 280G without
exceeding such limits. For purposes of this Section, any determination that a
payment is subject to Section 280G and any determination of the maximum amount
that may be paid under Section 280G shall be made in writing by the principal
certified accounting firm selected by Camco in its sole discretion. In the event
a reduction in payments is necessary in order to comply with the requirements of
this Agreement relating to the limitations of Section 280G or applicable
regulatory limits, the reduction shall be made consistent with the requirements
of Section 409A. In the event that a reduction in payments is necessary in order
to comply with the requirements of this Agreement relating to the limitations of
Section 280G of the Code or applicable regulatory limits, the limitation shall
first be applied to reduce payments that are not subject to Section 409A of the
Code and, thereafter, shall be applied to reduce payments that are subject to
Section 409A of the Code on a pro rata basis.
          (g) Payments Conditioned on General Mutual Release. As a condition
precedent to the payment by Camco to the Executive of any amounts and/or the
providing to the Executive and/or his dependents any benefits provided in
Section 4 of this Agreement, the Executive and Camco shall execute a valid
General Mutual Release of any and all claims by and between the parties in a
form prescribed by Camco, which shall be signed and returned to Camco within
45 days after the Executive’s termination.
     5. Special Regulatory Events. Notwithstanding Section 4 of this Agreement,
the obligations of Camco to the Executive shall be as follows in the event of
the following circumstances:
          (a) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of Camco’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (the “FDIA”),
Camco’s obligations under this Agreement shall be suspended as of the date of
service of such notice, unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, Camco may, in its discretion, pay the Executive all
or part of the compensation withheld while the obligations in this Agreement
were suspended and reinstate, in whole or in part, any of the obligations that
were suspended.
          (b) If the Executive is removed and/or permanently prohibited from
participating in the conduct of Camco’s affairs by an order issued under
Section 8(e)(4) or (g)(1) of the FDIA, all obligations of Camco under this
Agreement shall terminate as of the effective date of such order; provided,
however, that vested rights of the Executive shall not be affected by such
termination.
     6. Consolidation. Merger or Sale of Assets. Nothing in this Agreement shall
preclude Camco from voluntarily or involuntarily consolidating with, merging
into, or transferring all, or substantially all, of its assets to another
corporation that assumes all of Camco’s obligations and undertakings hereunder.
Upon such a consolidation, merger or transfer of assets, the term “Camco” as
used in this Agreement, shall mean such other corporation or entity and this
Agreement shall continue in full force and effect.
     7. Confidential Information. The Executive acknowledges that during his
employment he has learned, will learn and will have access to confidential
information regarding Camco and its customers and business. The Executive agrees
and covenants not to disclose or use for his own benefit or the benefit of any
other person or entity any confidential information, unless or until Camco
consents to such disclosure or use or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
confidential information relating to Camco, its subsidiaries or affiliates, or
to any of the businesses operated by them, and the Executive confirms that such
information constitutes the exclusive property of Camco. The Executive shall not
otherwise knowingly act or conduct himself (i) to the material detriment of
Camco, its subsidiaries or affiliates or (ii) in a manner which is inimical or
contrary to the interests of Camco.
     8. Non-Competition and Non-Solicitation.
          (a) During the Employment Term of this Agreement, and for a period of
24 months following the termination of the Executive’s employment with Camco,
and regardless of the reason for that termination, the Executive covenants and
agrees not to, either directly or indirectly, for himself or through, on behalf
of, or in conjunction with, any person, persons, or organization, (i) own,
operate, maintain, consult with, be employed by engage in, or have any other
interest (whether as an owner, shareholder, officer, director, partner, member,
employee, joint venturer, beneficiary, independent contractor, agent, or any
other interest) and whether or not for compensation engage in any Competing
Business,

 



--------------------------------------------------------------------------------



 



(ii) solicit, contact, call upon, communicate with or attempt to communicate
with any Customer of Camco for the purpose of providing products and/or services
provided to its Customers of Camco, and/or (iii) solicit any person who is then
an employee of Camco or who has been an employee of Camco at any time within the
six months of such solicitation for the purpose of inducing such person to
become an employee of, consultant to, or contractor for a Competing Business.
For purposes of this Agreement, Competing Business means any person, business,
firm, or enterprise located within a twenty-five (25) mile radius of Cambridge,
Ohio, that is engaged in or is about to become engaged in the banking and/or
financial services industry, including but not limited to, financial accounts,
loans, credit and debit cards, employee benefits administration, payroll
processing, merchant accounts, investment and brokerage services, financial
planning, trust and estate services, retirement planning, and insurance products
and services . Customer means each and every person who, or entity which, at any
time during the 18 months immediately preceding the termination of the
Executive’s employment with Camco did business with Camco.
          (b) The Executive and Camco agree that: (i) the covenants and
agreements of the Executive contained in this Agreement are reasonably necessary
to protect the interests of Camco in whose favor said covenants and agreements
are imposed in light of the nature of Camco’s business and the involvement of
the Executive in such business; (ii) the restrictions imposed by this Agreement
are reasonable and necessary to protect the legitimate business interests of
Camco and that they are not greater than are necessary for the protection of
Camco in light of the substantial harm that Camco will suffer should the
Executive breach any of the provisions of said covenants or agreements;
(iii) the covenants and agreements of the Executive contained in this Agreement
form material consideration for this Agreement; (iv) the periods and any
geographical areas of restriction contained in this Agreement are fair and
reasonable in that they are reasonably required for the protection of Camco; and
(v) the nature, kind and character of the activities in which the Executive is
prohibited from engaging are reasonable and necessary to protect Camco.
          (c) The Executive and Camco acknowledge that a breach by the Executive
or Camco of any of the terms or conditions of this Agreement will result in
irreparable harm to Camco or the Executive and that the remedies at law for such
breach may not adequately compensate Camco or the Executive for damages
suffered. Accordingly, the Executive and Camco agree that in the event of such
breach, the Executive or Camco shall be entitled to seek injunctive relief or
such other equitable remedy as a court of competent jurisdiction may provide. If
all or a portion of any of the restrictions and agreements of the Executive or
Camco contained in this Agreement, including but not limited to this Section 8
are held to be unreasonable or unenforceable by a court of competent
jurisdiction in a final order to which the Executive or Camco is a party, the
Executive and Camco expressly agree to be bound by any lesser agreement or
restriction subsumed within the terms of the invalidated provision to the
maximum extent permitted by law as if the resulting covenants were originally
and separately stated in this Agreement. The Executive and Camco further agree
that should a court issue any such injunctive relief, the Executive and Camco
shall not be required to post any surety bond or other security for the
injunctive relief to take effect. Nothing contained herein will be construed to
limit the rights of the Executive or Camco to any remedies at law, including the
recovery of damages and attorneys’ fees for breach of this Agreement.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, Sections 7 and 8 shall remain in effect following the termination of
this Agreement.
     9. Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries or legal
representatives without Camco’s prior written consent; provided, however, that
nothing in this Section 9 shall preclude (i) the Executive from designating a
beneficiary to receive any benefits payable hereunder upon his death or (ii) the
executors, administrators or other legal representatives of the Executive or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.
     10. No Attachment. Except as required by law, no right to receive payment
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
     11. Binding Agreement. This Agreement shall be binding upon, and inure to
the benefit of, the Executive and Camco and their respective permitted
successors and assigns.
     12. Arbitration and Legal Expenses. Any dispute or controversy arising
under or in this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. Camco shall promptly pay all legal fees and expenses (including
the costs of experts, evidence and counsel) that the Executive may incur as a
result of the Executive

 



--------------------------------------------------------------------------------



 



or Camco contesting the validity or enforceability of this Agreement or the
Executive seeking to obtain any right or benefit provided by this Agreement if
an arbitrator or a court of competent jurisdiction renders a final decision in
favor of the Executive with respect to any such contest, or to the extent agreed
upon by Camco and the Executive in an agreement of settlement with respect to
any such contest. Any reimbursement of legal fees and expenses pursuant to this
Section 12 shall be subject to the following: (i) the legal fees and expenses
must related to a claim brought within the period described in Section 13;
(ii) the amount of legal fees and expenses eligible for reimbursement provided
during any taxable year of the Executive may not affect the amount of legal fees
and expenses eligible for reimbursement in any other taxable year of the
Executive; (iii) any reimbursement of an eligible legal fee or expense shall be
made on or before the last day of the taxable year of the Executive following
the taxable year of the Executive in which the legal fee or expense being
reimbursed was incurred; and (iv) the right to such reimbursement may not be
subject to liquidation or exchange for another benefit.
     13. Limitation Period. Executive agrees to bring any claim, suit,
arbitration or other action arising out of this Agreement or his employment with
Camco within one (1) year of the date of any alleged breach of this Agreement by
the Employer.
     14. Section 409A of the Code. The compensation and benefits payable
pursuant to this Agreement are intended to comply with or be exempt from the
requirements of Section 409A of the Code, to the extent applicable, and, to the
maximum extent permitted by law, shall be interpreted in a manner that results
in its continued compliance with or exemption from the requirements of that
section. In the event it is determined that any compensation or benefit payable
pursuant to this Agreement is deferred compensation subject to Section 409A of
the Code and that the Executive is a “specified employee,” within the meaning of
Section 409A of the Code, then the payments of such amount or the provisions of
such benefits shall not be made until the first business day that is six months
following the date of the Executive’s termination or, if earlier, the date of
the Executive’s death. With respect to such determination, the “specified
employee effective date” and the “specified employee identification date” (as
those terms are defined in the Treasury Regulations promulgated under
Section 409A of the Code) shall be December 31 and April 1, respectively. For
purposes of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
     15. Amendment of Agreement. This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto.
     16. Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver, unless specifically stated therein, and each waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than the act specifically waived.
     17. Severability. If, for any reason, any provision of this Agreement is
held invalid, such invalidity shall not affect the other provisions of this
Agreement not held so invalid, and each such other provision shall, to the full
extent consistent with applicable law, continue in full force and effect. If
this Agreement is held invalid or cannot be enforced, then any prior agreement
between Camco (or any predecessor thereof) and the Executive shall be deemed
reinstated to the full extent permitted by law, as if this Agreement had not
been executed.
     18. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     19. Governing Law. This Agreement has been executed and delivered in the
State of Ohio, and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio, except to the extent that
federal or Delaware law is governing.
     20. Effect of Prior Agreements. This Agreement contains the entire
understanding between the parties hereto and supersedes any prior Employment
Agreement between Camco, or any predecessor of Camco, and the Executive.
     21. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Camco has caused this Agreement to be executed by its
duly authorized officers, and the Executive has signed this Agreement, all as of
the day and year first above written.

                  Attest:       CAMCO FINANCIAL CORPORATION    
 
               
/s/ Donald Schneider
 
      By:   /s/ Susan J. Insley
 
   
 
                Attest:       ADVANTAGE BANK    
 
               
/s/ Donald Schneider
 
      By:   /s/ Susan J. Insley
 
   
 
                Attest:       EXECUTIVE:    
 
                /s/ Sharon K. Chorey       /s/ James E. Huston                  

 